Case 1:19-cv-03675-JGK-OTW Document 93 Filed 05/07/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

crest ee xX
CATALINO FAUSTINO ALMAZO VIDAL
et al.
Case 19-cv-03675-JGK-OTW
Plaintiff
-against-
[UDGMENT
MICHAEL PITSINGS, et al.
Defendants
en x

_
On 2 / fk | Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
‘That the Plaintiff CATALINO FAUSTINO ALMAZO VIDAL, have judgment against Defendants
MICHAEL PITSINOS and COLUMBUS VILLAGE LLC (d/b/a “Bateburger”) (collectively
“Defendants”), jointly and severally, in the amount of $3,000.00, (Three Thousand Dollars and Zero

Cents) which is inclusive of interest, attorneys’ fees and costs.

Dated: a. / 7 ,

 

 

 
